Citation Nr: 0404520	
Decision Date: 02/18/04    Archive Date: 02/27/04

DOCKET NO.  02-21 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities 
of bilateral hearing loss, otitis media, gout, hemorrhoids, 
and degenerative joint disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel 


INTRODUCTION

The veteran served on periods of active duty from March 1950 
to March 1953 and from April 1959 to October 1977.  

This case comes to the Board of Veterans' Appeals (Board) 
from a February 2002 rating decision rendered by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.


FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of the veteran's claim has been developed and obtained, and 
all due process concerns as to the development of his claim 
have been addressed.

2.  Competent medical evidence shows that the veteran's 
service-connected disabilities of bilateral hearing loss, 
otitis media, gout, hemorrhoids, and degenerative joint 
disease of the lumbar spine do not preclude him from engaging 
in any form of substantially gainful employment which is 
consistent with his education and occupational experience.


CONCLUSION OF LAW

A total disability evaluation based on individual 
unemployability due to service-connected disabilities is not 
warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.340, 4.16 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  TDIU

A rating decision dated in December 1977 granted service 
connection for the following disabilities effective from the 
date of the veteran's claim in November 1977:  (1) bilateral 
hearing loss, rated as 80 percent disabling; (2) bilateral 
otitis media with exploratory tympanotomy rated as 
noncompensable (zero percent disabling); (3) gout, rated as 
noncompensable (zero percent disabling); (4) plastic repair 
of the lower gum (atrophic mandibular ridge), rated as 
noncompensable (zero percent disabling); (5) degenerative 
joint disease, rated as noncompensable (zero percent 
disabling); (6) hemorrhoids, rated as noncompensable (zero 
percent disabling).

In May 2001, the veteran reported that his service-connected 
disabilities precluded him from working, and he filed a claim 
for entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.  A February 2002 rating decision denied the 
veteran entitlement to a TDIU rating as well as increased the 
disability evaluation for the veteran's degenerative joint 
disease of the lumbar spine to 20 percent, effective from the 
date of the claim in May 2001, and continued the rest of the 
veteran's disability ratings.  The veteran's combined 
disability evaluation is now 80 percent. 

The current 80 percent evaluation for bilateral hearing loss 
under Diagnostic Code 6100, however, has remained in effect 
from the initial grant of service connection in December 1977 
to the present.  The veteran has held an 80 percent rating 
for this disability in excess of 20 years and the rating is 
protected.  A disability which has been continuously rated at 
or above any evaluation of disability for 20 or more years 
for compensation purposes under laws administered by VA will 
not be reduced to less than such evaluation except upon a 
showing that such rating was based on fraud.  See 38 C.F.R. § 
3.951 (2003).

Total disability will be considered to exist when there is 
present any impairment of mind or body, which is sufficient 
to render it impossible for the average person to follow a 
substantially gainful occupation.  See 38 C.F.R. § 3.340 
(2003).  Total disability ratings for compensation may be 
assigned, where the schedular rating is less than total, when 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one 
such disability, the disability shall be ratable at 60 
percent or more, and if there are two or more disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  See 38 C.F.R. § 4.16 
(2003).  If the schedular rating is less than 100 percent, 
the issue of unemployability must be determined without 
regard to the advancing age of the veteran.  See 38 C.F.R. §§ 
3.341(a), 4.19 (2003).  Factors to be considered are the 
veteran's education, employment history and vocational 
attainment.  See Ferraro v. Derwinski, 1 Vet. App. 326, 332 
(1991).

The veteran's service-connected disability ratings of 80 
percent for bilateral hearing loss and 20 percent for 
degenerative joint disease of the lumbar spine do meet the 
schedular criteria for consideration of a TDIU rating under 
38 C.F.R. § 4.16(a) (one service-connected disability ratable 
at 60 percent or more).  

The Board must now consider whether the veteran's service-
connected disabilities of hearing loss, otitis media, gout, 
hemorrhoids, and degenerative joint disease of the lumbar 
spine, without consideration of any of his non service-
connected disabilities, preclude all forms of substantially 
gainful employment, which are consistent with his education 
and occupational experience.  

The veteran's DD Form 214 shows that he completed high 
school.  A May 2001 statement from the veteran noted that he 
had completed four years of college.    

Evidence of record indicates that the veteran was a mail 
carrier for the U.S. Post Office from December 1984 to 
September 1992.  In his May 2001 claim for TDIU, the veteran 
stated that he retired from full time employment at the 
United States Postal Service due to his service-connected 
disabilities and that his disabilities had affected full time 
employment since 1995.  A September 2001 statement from the 
veteran's employer, however, reported that the veteran 
retired under regular circumstances in 1992 from the U.S. 
Post Office.    


The file contains VA treatment records dated from August and 
November 2000, which show that the veteran was treated for 
his service-connected disability of bilateral hearing loss 
with audiograms as well as hearing aid evaluations.  In 
addition, private treatment records from Dr. Mathes dated 
from 1979 to 2000 also shows that the veteran has been 
treated for his service-connected hearing loss disability.     

A September 2001 VA audiological examination report showed 
that the veteran complained of chronic ear infections, ear 
drainage, and difficulty hearing.  It was noted that the 
veteran has a history of military noise exposure including 
missiles and high-pitched radar.  The veteran denied any 
occupational or recreational noise exposure in the September 
2001 report.  Diagnoses of right ear severe mixed hearing 
loss and left ear moderate to severe mixed hearing loss were 
listed in the report.  It was noted that the veteran was fit 
with binaural hearing aids, which should improve the 
audibility and understanding of speech given his 
predominantly conductive hearing loss.  The examiner opined 
that that the veteran's "employment would be limited to 
situations where he did not have to rely on his hearing, 
especially in the presence of background noise".  An 
additional VA ear disease examination report dated in October 
2001 noted that the veteran had no active ear disease at that 
time.  Diagnoses of bilateral hearing loss and history of 
recurrent otitis media were listed in the October 2001 
report.  The examiner also noted that a large component of 
the veteran's hearing loss was due to mechanical or 
conductive hearing loss which is note associated with noise 
exposure.  It was the examiner's opinion, without review of 
the veteran's records, that a significant part of the 
veteran's ear problems was related to infection that probably 
predated active service.    

An October 2001 VA examination report listed diagnoses of 
intermittent hemorrhoids as well as degenerative joint 
disease of the spine and right shoulder.  The examiner opined 
that the veteran's residuals of gout, hemorrhoids, and 
degenerative joint disease of the shoulder and back would not 
be debilitating enough to prevent employment.  

None of the evidence discussed above shows that the veteran's 
service-connected disabilities alone are the reason that he 
is currently not employed or that his service-connected 
disabilities preclude him from engaging in all forms of 
substantially gainful employment.  Multiple VA examiners 
opined that the veteran's service-connected disabilities did 
not prevent him from procuring some form of employment.  
Based upon the evidence of record, the Board cannot conclude 
that the veteran's service-connected disabilities alone 
preclude him from engaging in substantially gainful 
employment, and that he is totally disabled due to his 
service-connected disabilities of bilateral hearing loss, 
otitis media, gout, hemorrhoids, and degenerative joint 
disease of the lumbar spine.  

II. VCAA

A change in the law, on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify the claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West 2002).  
Implementing regulations for VCAA have been published.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Except for 
amendments not applicable, the provisions of the regulations 
merely implement the VCAA and do not provide any rights other 
than those provided by the VCAA.  

The Board has conducted a complete and thorough review of the 
veteran's claims folder.  The Board finds that the RO advised 
the veteran of the evidence necessary to support his claim 
for entitlement to a TDIU rating.  The veteran has not 
indicated the existence of any pertinent evidence that has 
not already been requested, obtained, or attempted to be 
obtained.  The RO made all reasonable efforts to obtain 
relevant records adequately identified by the veteran.  All 
evidence identified by the veteran relative to this claim has 
been obtained and associated with the claims folder.  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  


In this case, the RO sent the veteran a letter dated in 
August 2001 as well as a SOC issued in December 2002, which 
notified the veteran of the type of evidence necessary to 
substantiate his claim.  The documents also informed him that 
VA would assist in obtaining identified records, but that it 
was the veteran's duty to give enough information to obtain 
the additional records and to make sure the records were 
received by VA.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (holding that both the statute, 38 U.S.C.A. § 5103(a), 
and the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).  The August 2001 letter from 
the RO and the SOC issued in December 2002 also explicitly 
informed the veteran about the information and evidence he is 
expected to provide.  

For the final requirement for notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), the AOJ must 
request or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  See 
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 
2004).  The August 2001 letter from the RO as well as the 
December 2002 SOC stated that the veteran should inform the 
RO of any additional information or evidence that he would 
want the RO to obtain.  In this case, there is no additional 
development needed.  Consequently, any defect in such notice 
would not prejudice the veteran in this instance.  The Board 
finds that VA's duties to assist the claimant and to notify 
him of the evidence necessary to substantiate his claim has 
been satisfied. 

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  
In this case, the December 2002 SOC sent by the RO to the 
veteran included notice that the appellant had a full year 
respond to a VCAA notice.  It has been more than one complete 
calendar year since that notice.   Under the Veterans 
Benefits Act of 2003, it is now also permissible for VA to 
adjudicate a claim before the expiration of the statutory 
one-year period provided for response after VCAA notice.  
This provision is retroactive to the date of the VCAA, 
November 9, 2000.  See Veterans Benefits Act of 2003, Pub.L. 
108-183, § 701, 117 Stat. 2651 (Dec. 16, 2003) (to be 
codified at 38 U.S.C. § 5103(b)).

The Board notes that the August 2001 letter was sent to the 
veteran before the RO's rating decision dated in February 
2002, which is the basis for this appeal.  As noted in the 
recent decision of Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004), the plain language of 38 U.S.C.A. 
§ 5103(a) requires that this notice be provided relatively 
soon after VA receives a complete or substantially complete 
application for benefits; thus, the Court held that under 
section 5103(a), a service-connection claimant must be given 
notice before an initial unfavorable RO decision on the 
claim.  In this case, the RO sent the veteran a detailed 
letter in August 2001, which contained notice of the plain 
language of 38 U.S.C.A. § 5103(a), before the February 2002 
decision that is the basis of this appeal.


ORDER

A total disability rating based on individual unemployability 
due to service-connected disabilities is denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



